Dismissed and Memorandum Opinion filed November 6, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00685-CV

                         DEBORAH LEWIS, Appellant
                                        V.

                   BRANT ROCK APARTMENTS, Appellee

             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1043913

               MEMORANDUM                        OPINION
      According to information provided to this court, this is an appeal from an
order signed August 11, 2014, in an appeal from justice court. Our records show
that appellant has not paid the $195.00 appellate filing fee. See Tex. R. App. P. 5
(requiring payment of fees in civil cases unless indigent); see also Order Regarding
Fees Charged in Civil Cases in the Supreme Court and the Courts of Appeals and
Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 13-9127
(Tex. Aug. 16, 2013) (listing fees in court of appeals); Tex. Gov’t Code ' 51.207
(same). On September 3, 2014, this court notified appellant that the filing fee was
past due and the appeal was subject to dismissal unless appellant paid the fee by
September 15, 2014. No response was filed.

      In addition, the clerk’s record has not been filed in this appeal. On October
14, 2014, the Harris County Clerk’s office notified this court that appellant has not
paid for preparation of the record. That day, notification was transmitted to all
parties of the court’s intention to dismiss the appeal for want of prosecution unless,
within fifteen days, appellant paid or made arrangements to pay for the record and
provided this court with proof of payment. See Tex. R. App. P. 37.3(b). Appellant
has not provided this court with proof of payment for the record or filed any other
response to the court’s notice.

      Accordingly, the appeal is ordered dismissed.


                                       PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Busby.




                                          2